Citation Nr: 1341643	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  10-12 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a (compensable) rating for erectile dysfunction.

2.  Entitlement to a rating in excess of 20 percent for bilateral diabetic retinopathy.

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 8, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from July 1977 to July 1980 and from December 1982 to April 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that granted service connection for erectile dysfunction as secondary to diabetes mellitus effective August 13, 2009; rated the erectile dysfunction as part of the service-connected diabetes mellitus; and denied a rating in excess of 20 percent for the previously service-connected diabetes mellitus with the now-service-connected erectile dysfunction.  In October 2009, the RO issued a rating decision granting service connection for diabetic retinopathy effective August 13, 2009; assigning a zero percent rating for this disability; and rating it with the diabetes mellitus and erectile dysfunction, then rated as 20 percent disabling.

The Veteran and his wife provided testimony before the undersigned Veterans Law Judge at a videoconference hearing in December 2011.  A transcript of the hearing is in the claims folder.  

In October 2012, the Board remanded the claims regarding diabetes mellitus, erectile dysfunction, and diabetic retinopathy for further development.

In a May 2013 rating decision, the Appeals Management Center separately rated the diabetic retinopathy under Diagnostic Code 6066 and assigned a 20 percent disability rating effective August 13, 2009.  The Appeals Management Center also separately rated the erectile dysfunction under Diagnostic Code 7522 and assigned a zero percent rating effective August 13, 2009.

In an October 2012 statement, the Veteran indicated that he could not retain employment due to his diabetes mellitus-related disorders.  Later, on November 8, 2013, the Veteran completed a formal application for TDIU.  The Board has to take jurisdiction over this issue pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) because under current case law, it is essentially a component of the claims for higher ratings for service-connected diabetes mellitus and related disabilities.  In a November 2013 rating decision, the RO granted a 100 percent disability rating for generalized anxiety disorder with major depression not otherwise specified effective November 8, 2013.  Therefore, the issue of TDIU is limited to the period prior to November 8, 2013.  In light of the above, the issues are as stated on the title page.

Since a March 2013 supplemental statement of the case, VA has received additional evidence, to include treatment records and VA examination reports.  In June 2013, the Veteran's representative waived agency of original jurisdiction (AOJ) consideration of any additional evidence received by VA to include any future evidence received in connection with this claim.  

The Board's review has included both paper and electronic records.

The issue of entitlement to TDIU prior to November 8, 2013, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The weight of the evidence shows that the Veteran has not had a penile deformity at any time during the course of the appeal.

2.  The weight of the evidence reflects that diabetic retinopathy has not been manifested by visual impairment of greater than 20/100 corrected in the right eye and 20/40 or better corrected in the left eye and has not been manifested by any incapacitating episodes at any time during the course of the appeal.

3.  The weight of the evidence reflects that the diabetes mellitus has not been manifested by regulation of activities at any time during the course of the appeal.


CONCLUSIONS OF LAW

1.  Since August 13, 2009, the Veteran's erectile dysfunction has not met the criteria for a compensable evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.31, 4.115b, Diagnostic Code 7522 (2013).

2.  Since August 13, 2009, the Veteran's diabetic retinopathy has not met the criteria for an initial rating in excess of 20 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.79, Diagnostic Code 6006 (2013).

3.  Since August 13, 2009, the criteria for a disability rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for Erectile Dysfunction and Diabetic Retinopathy

The Veteran's claims arise from his disagreement with the initial evaluations of the disabilities on appeal following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, VA provided the appellant in August 2009 and October 2012 correspondence Veterans Claims Assistance Act of 2000 (VCAA) notice in accordance with the decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159(b), (c), that informed the appellant of the information and evidence necessary to substantiate his claim for a higher initial rating; notice of which evidence, if any, the claimant is expected to obtain and submit, and which evidence will be retrieved by VA; notice of what evidence is necessary for establishing an effective date; and notice that he should provide any evidence in his possession that pertains to the claim.  Pursuant to the October 2012 remand, the AMC asked the Veteran in the October 2012 correspondence to identify treatment for his erectile dysfunction and diabetic retinopathy.  These claims were most recently readjudicated in a supplemental statement of the case issued in March 2013.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO and AMC obtained the Veteran's service and VA treatment records and afforded him VA examinations for his erectile dysfunction and diabetic retinopathy, to include pursuant to the October 2012 remand.  The appellant submitted private treatment records.

The report of the September 2009 VA examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and interview, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record as to the service-connected erectile dysfunction.  The report of the October 2009 VA examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and interview, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record as to the service-connected diabetic retinopathy.  The report of the February 2013 VA examinations reveals that the examiners reviewed the Veteran's claims file and his past medical history, recorded his current complaints, conducted appropriate physical examination and interview, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record as to the service-connected erectile dysfunction and diabetic retinopathy.  The Board therefore concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

In light of the above, to include the discussion of the post-remand examination, VA complied with the directives of the December 2010 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In short, there is no error or issue that precludes the Board from addressing the merits of this appeal.

      Erectile dysfunction

A 20 percent disability rating is warranted for a penile deformity with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.

Where, as here, the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claim for an increased initial rating, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

In a September 2009 rating decision, the RO granted service connection for erectile dysfunction as secondary to diabetes mellitus effective August 13, 2009; rated the erectile dysfunction as part of the service-connected diabetes mellitus; and denied a rating in excess of 20 percent for the previously service-connected diabetes mellitus with the now-service-connected erectile dysfunction.  Later, in a May 2013 rating decision, the AMC separately rated the erectile dysfunction under Diagnostic Code 7522 and assigned a zero percent rating effective August 13, 2009.  The appellant has been awarded special monthly compensation under 38 U.S.C.A. §1114(k) (West 2002 & Supp. 2012); 38 C.F.R. § 3.350 (2013), due to loss of use of a creative organ.  Hence, the Veteran's erectile dysfunction is already compensated.  Additional compensation for erectile dysfunction alone would violate the doctrine against pyramiding.  38 C.F.R. § 4.14 (2013) (the evaluation of the same disability or manifestation under different diagnoses is to be avoided).  
	
In order to receive a compensable under Diagnostic Code 7522 rating there must not only be erectile dysfunction, but also be competent evidence of a penile deformity.  A review of the VA and private treatment records, as well as the July 2009 and February 2013 VA examination reports, reveals that since August 13, 2009, no deformity has been shown. The July 2009 VA examination as well as VA and private physical examinations for treatment purposes specifically revealed that the penis was normal.  At the February 2013 VA examination, the Veteran requested not to be examined but reported a normal anatomy.  The February 2013 VA examiner did not diagnose a penile deformity.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected erectile dysfunction are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - erectile dysfunction with a lack of penile deformity - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Again, the appellant is already in receipt of special monthly compensation under 38 U.S.C.A. § 1114 (k) due to loss of use of a creative organ.  Hence, his erectile dysfunction is already compensated.  Additional compensation requires evidence of a deformity of the penis itself, not a deformity of erectile power.

The Board concludes that the preponderance of the evidence is against assigning an initial compensable rating for erectile dysfunction.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Assignment of staged ratings has been considered and is not for application.  See Fenderson v. West, 12 Vet. App. 119 (1999).

      Diabetic retinopathy

Retinopathy is rated based on either visual impairment or incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.79, Diagnostic Code 6006.  A 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, and a 40 percent evaluation requires incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  For vision in one eye that is 20/100 corrected, a 20 percent disability rating is warranted for vision in the other eye that is 20/50 corrected and a 30 percent disability rating is warranted for vision in the other eye that is 20/70 corrected.  

In any case where the examiner reports that there is a difference equal to two or more scheduled steps between near and distance corrected vision, with the near vision being worse, the examination report must include at least two recordings of near and distance corrected vision and an explanation of the reason for the difference.  In these cases, evaluate based on corrected distance vision adjusted to one step poorer than measured.  38 C.F.R. § 4.76(b)(3) (2013).

In a September 2009 rating decision, the RO granted service connection for diabetic retinopathy as secondary to diabetes mellitus effective August 13, 2009; rated the diabetic retinopathy as part of the service-connected diabetes mellitus; and denied a rating in excess of 20 percent for the previously service-connected diabetes mellitus with the now-service-connected erectile dysfunction.  Later, in a May 2013 rating decision, the AMC separately rated the diabetic retinopathy under Diagnostic Code 6066 and assigned a 20 percent rating effective August 13, 2009.

The Board is initially presented with a record on appeal that indicates that in addition to his service-connected diabetic retinopathy, the Veteran had been diagnosed with macular edema and early cataracts.   Thus, in determining whether an increased rating is warranted for the service-connected diabetic retinopathy, it is incumbent upon the Board to identify, and disregard, any pathology associated with a nonservice-connected disorder.  However, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The October 2009 VA examiner stated that the macular edema was a result of the diabetes mellitus.  In this case, there is no medical evidence distinguishing the symptomatology of the service-connected diabetic retinopathy from the early cataracts.  

The weight of the evidence reflects that since the Veteran filed his claim for a higher rating in August 13, 2009, the diabetes retinopathy has not been manifested by visual impairment of greater than 20/100 corrected in the right eye and 20/40 or better corrected in the left eye and has not been manifested by any incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months as contemplated by a higher rating.  In this regard, a September 2009 VA treatment record reflects that corrected vision in the right eye was 20/25 and 20/20 in the left eye.  The report of the October 2009 VA examination shows that the best corrected distance visions were 20/30 and 20/25 in the right and left eyes, respectively; and that the best corrected near visions were 20/40 and 20/25 in the right and left eyes, respectively.  VA treatment records dated in 2012 show that the corrected visions were at worst 20/40 and 20/25 in the right and left eyes, respectively.  The report of the February 2013 VA examination reflects that the corrected distance visions were 20/70 and 20/40 or better in the right and left eyes, respectively; and that the corrected near visions were 20/100 and 20/40 or better in the right and left eyes, respectively.  Although the corrected distance and near visions in the right eye were different, the examiner noted that the Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision with the near vision being worse.  Therefore, 38 C.F.R. § 4.76(b)(3) is not applicable.  The Board additionally notes that the February 2013 VA examiner stated that there was no visual field defect.  Thus, consideration based on field vision impairment is not warranted.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - visual impairment of 20/100 corrected in the right eye and 20/40 or better corrected in the left eye, and no incapacitating episodes - with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the disability based upon visual impairment and episodes of incapacitation, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1 (2013).  As to the Veteran's employment impairment from his diabetes retinopathy alone as opposed to his employment impairment from his diabetes mellitus, diabetic retinopathy and related peripheral neuropathy combined, the Board notes that a high rating is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board concludes that the preponderance of the evidence is against assigning a rating in excess of 20 percent for the service-connected diabetic retinopathy.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Assignment of staged ratings has been considered and is not for application.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Rating for Diabetes Mellitus

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2009 and October 2012 of the information and evidence needed to substantiate and complete a claim of entitlement to an increased rating, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA provided notice of how disability evaluations and effective dates are assigned in August 2009.  Pursuant to the October 2012 remand, the AMC asked the Veteran in the October 2012 correspondence to identify treatment for his diabetes mellitus.  This claim was most recently readjudicated in a supplemental statement of the case issued in March 2013.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO and AMC obtained the Veteran's service and VA treatment records and afforded him VA examinations for his diabetes mellitus, to include pursuant to the October 2012 remand.  The appellant submitted private treatment records.

The reports of the September 2009 and November 2013 VA examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and interview, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record as to the service-connected diabetes mellitus.  The report of the February 2013 VA examination reveals that the examiner reviewed the appellant's claims file and his past medical history, recorded his current complaints, conducted appropriate physical examination and interview, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record as to the service-connected diabetes mellitus.  The Board therefore concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr, 21 Vet. App. at 312.  The claimant and his representative have not contended otherwise.

In light of the above, to include the discussion of the post-remand examination, VA complied with the directives of the December 2010 remand.  Stegall v. West, 11 Vet. App. 268 (1998).In short, there is no error or issue that precludes the Board from addressing the merits of this appeal.

A 20 percent disability rating is warranted for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hyperglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent disability rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

In Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007), the United States Court of Appeals for Veterans Claims (the Court) held that for a 40 percent disability rating under Diagnostic Code 7913, restriction of activities means that a veteran is required to avoid strenuous occupational and recreational activities.  The Court further held that medical evidence is necessary to show a restriction of activities.  Id. at 364.

In a July 1991 rating decision, the RO granted service connection for diabetes mellitus and assigned a 20 percent disability rating under Diagnostic Code 7913.  On October 13, 2009, the Veteran filed a claim for an increased rating for his diabetes mellitus.  The Veteran and his representative argue that he has restriction of activities and that thus a higher rating is warranted.

Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

The Veteran testified that his doctor told him to not overexert himself in daily activities.  Hearing transcript, page 4.  A lay person's account of what a physician purportedly said, filtered as it is through a lay person's sensibilities, is not competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 1995). Therefore, the appellant's testimony about what a VA doctor purportedly said is not competent medical evidence of restriction of activities.

The Veteran testified that he can no longer jog or play racquetball.  Hearing transcript, pages 6, 10.  His spouse testified that the appellant's walking is limited due to leg pain.  Id. at 15.  In an October 2012 statement, the claimant asserted that his diabetes mellitus has continued to worsen, that he was unable to perform past relevant functions, and that he was terminated from his job due to the necessary medical appointments to treat his diabetes mellitus.  
The Veteran and his spouse are competent to report this symptomatology, and the Board finds them credible.  That said, as the Court has noted, medical evidence is required to show restriction of activities due to diabetes mellitus.  Camacho, 21 Vet. App. at 364.  Moreover, the Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, a relationship between diabetes mellitus and restriction of activities falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

In a June 2010 statement, the representative noted that August 2009 VA discharge summary regarding treatment of diabetes mellitus showed restrictions.  That discharge summary states that the restrictions are maintaining a proper diabetic diet, increasing the metformin to 1000 milligrams twice daily, taking regular insulin as prescribed on the label twice daily prior to a meal, and keeping a record of his daily blood sugars and bringing that record to his primary medical doctor.  That discharge summary does not contain any restrictions of activities.  

February 2011 and November 2012 VA treatment records reflect that the treating medical providers described the diabetes mellitus as being in declining control or slightly worse, respectively.  Neither of these treatment records reflects that the Veteran is required to avoid strenuous occupational and recreational activities.  Indeed, the February 2011 VA treatment record reflects that the appellant was still walking and trying to walk for 45 minutes three times a week weather permitting.

The three VA examiners all stated that the diabetes mellitus did not result in restriction of activities.  In fact, the September 2009 VA examiner addressed the specific definition of restriction of activities and stated that the Veteran was not restricted in his ability to perform strenuous activities.  The Board gives great weight to these opinions as the examiners specifically addressed the rating criteria.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - managed by restricted diet, prescribed oral hypoglycemic agent, and prescribed insulin with more than one injection a day - with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the disability based upon impairment of the diabetes mellitus due to requiring insulin or an oral hypoglycemic agent and due to restricted diet, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1.  As to the Veteran's employment impairment from his diabetes mellitus alone as opposed to his employment impairment from his diabetes mellitus, diabetic retinopathy, and related peripheral neuropathy combined, the Board notes that a high rating is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Additionally, the November 2013 VA examiner stated that the diabetes mellitus did not impact his ability to work.

The Board concludes that the preponderance of the evidence is against assigning a rating in excess of 20 percent for the service-connected diabetes mellitus.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Assignment of staged ratings has been considered and is not for application.  Hart, 21 Vet. App. at 509-10.


ORDER

Entitlement to an initial (compensable) rating for erectile dysfunction is denied.

Entitlement to an initial rating in excess of 20 percent for diabetic retinopathy is denied.

Entitlement to a rating in excess of 20 percent for diabetes mellitus is denied.


REMAND

The Veteran has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to a total disability rating based on individual unemployability, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A.

The Veteran has not been afforded a VA examination addressing his possible unemployability prior to November 8, 2013, for all his service-connected disabilities.  Thus, a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should provide the appellant notice of the information and evidence needed to substantiate and complete this claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The AMC should ask the claimant to provide detailed information on all periods of unemployment.  The AMC should undertake any additional development in response to information provided by the Veteran, to include on his November 2013 formal application.

2.  The AMC should ask the Veteran to identify all treatment that may be relevant to his claim for a TDIU. Regardless of the claimant's response, the AMC should obtain all records from the Bay Pines VA Medical Center since November 2013.

3.  Thereafter, the AMC should schedule the Veteran for a VA examination to address whether he was unemployable prior to November 8, 2013, due to service-connected disabilities.  The claims folder is to be made available to the examiner to review.  

The examiner should determine whether the Veteran was unemployable prior to November 8, 2013, due to service-connected disabilities.  The examiner must opine whether there is a 50 percent or better probability that prior to November 8, 2013, the Veteran was unable to obtain and retain substantially gainful employment based on the service-connected generalized anxiety disorder with major depression not otherwise specified, diabetes mellitus, diabetic retinopathy, bilateral peripheral neuropathy of the lower extremities, residuals of a left ankle strain, a left knee scar, and erectile dysfunction.  (The examiner should be made aware of any additional grants of additional service connection claims after the date of this remand that were granted prior to prior to November 8, 2013.  If so, the examiner must take that fact and those service-connected disorders into consideration.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, the AMC must adjudicate the issue of entitlement to a total disability rating based on individual unemployability.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


